Citation Nr: 0024126	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine and chronic neck pain, as residuals of cold 
weather exposure.

2.  Entitlement to service connection for emphysema, as 
residuals of cold weather exposure.

3.  Entitlement to service connection for difficulty 
swallowing, as residuals of cold weather exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1953 to June 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that (1) denied service 
connection for residuals of cold weather injury to neck and 
upper body, including arthritis of the cervical spine, 
difficulty swallowing, and emphysema; and (2) denied service 
connection for renal problems. The veteran submitted a notice 
of disagreement in July 1998, and the RO issued a statement 
of the case in July 1998.  The veteran submitted a 
substantive appeal in April 1999, and he and his wife 
testified at a hearing in April 1999.

In his substantive appeal, the veteran withdrew the issue of 
entitlement to service connection for renal problems.

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in April 1999, the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  As such, the Board will 
address the merits of the veteran's claims in this decision.

Entitlement to service connection for emphysema, shown to be 
well grounded in the discussion below, will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of frozen neck and frozen upper 
back; a continuity of symptomatology of chronic neck pain; a 
causal nexus to cold weather exposure; and current 
disability.

2.  Arthritis of the cervical spine and chronic neck pain had 
their onset in service.

3.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of cold weather exposure, 
current emphysema, and a causal nexus.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current swallowing 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
cervical spine and chronic neck pain is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Arthritis of the cervical spine and chronic neck pain 
were incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for emphysema is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for difficulty 
swallowing is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Veteran's Claims are Well Grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The RO has made several attempts to locate these 
records, and has notified the veteran of the information 
needed to reconstruct medical data.  In this regard, the 
veteran submitted statements from his sisters and his wife, 
attesting to the fact that the veteran was hospitalized 
during service for neck problems as a result of cold weather 
exposure, and that the veteran has continued to have neck 
problems and breathing problems since service.  Also of 
record is a report of the veteran's medical examination at 
the time of his separation examination in April 1957.  The 
Board notes that it is incumbent upon the VA to afford the 
veteran's claim heightened consideration due to the 
unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

A.  Arthritis of the Cervical Spine and Chronic Neck Pain

Testimony of the veteran at the hearing in April 1999 was to 
the effect that he was exposed to extremely cold weather 
while walking guard duty for a prolonged period of time 
during basic training in 1953.  The veteran testified that he 
was hospitalized for 14 days and that primarily his upper 
body and neck were frozen, though he had no frostbite.  The 
veteran also testified that he continued having problems with 
pain in his neck and upper body, and with difficulty 
swallowing in service, and that he returned to the hospital 
on sick call.  While service medical records are unavailable, 
a report of the veteran's separation examination in April 
1957 reflects that the veteran reported the hospitalization 
in 1953 for a frozen neck, as well as difficulty swallowing 
since then and continuing neck trouble requiring 
hospitalization in 1955.  For purposes of well-groundedness, 
the evidence of record is presumed true and, with heightened 
consideration afforded, tends to show an in-service incident 
of frozen neck and frozen upper body due to cold weather 
exposure.  O'Hare, 1 Vet. App. 365.
 
Additional lay statements of record and the veteran's 
testimony reflect that the veteran has continued to 
experienced problems with his neck and upper body during and 
after service.  The record also reflects a 1998 diagnosis of 
chronic neck pain, as well as x-ray evidence of degenerative 
changes of the cervical spine.  For purposes of well-
groundedness, the evidence of record tends to show a 
continuity of symptomatology of problems with the veteran's 
neck and upper body and current disability.

As to a medical opinion on nexus, an April 1996 medical 
statement by the veteran's treating physician notes that the 
veteran's chronic neck pain may be related to extreme cold 
exposure.  In addition, a January 1999 medical statement by 
the veteran's treating physician notes that the veteran has 
severe cervical spine limitation of motion, and relates the 
onset of the veteran's neck problems to his standing watch in 
service in 1953.  For purposes of well-groundedness, the 
evidence of record tends to show a causal nexus.  See, e.g., 
Hodges v. West, 13 Vet. App. 287, as amended (2000).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
arthritis of the cervical spine and chronic neck pain. As 
such, the claim is well grounded.

B.  Emphysema

As noted above, the evidence of record tends to show an in-
service incident of frozen neck and frozen upper body due to 
cold weather exposure.

Testimony of the veteran is to the effect that, since the 
incident in service, he has had difficulty breathing and 
swallowing. The record reflects a 1998 diagnosis of 
"probable mild to moderate emphysema."  Moreover, an April 
1996 medical statement by the veteran's treating physician 
reflects that some of the veteran's pulmonary problems may be 
related to extreme cold exposure.  For purposes of well-
groundedness, the evidence of record tends to show a current 
disability and a causal nexus.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
emphysema.  As such, the claim is well grounded.

C.  Difficulty Swallowing

As noted above, the evidence of record tends to show an in-
service incident of frozen neck and frozen upper body due to 
cold weather exposure.  The veteran has testified that, since 
the incident in service, he has had difficulty swallowing.

However, in this case, the Board emphasizes that it is not 
the lack of service medical records which results in this 
claim being not well-grounded, since the veteran's assertions 
(lay evidence) of an in-service incident of cold weather 
exposure and of difficulty swallowing both during and after 
service are presumed to be true, and are sufficient to 
establish an incident of service and a continuity of 
symptomatology post-service for well-grounded purposes.  
Caluza.  What is missing in this case is medical evidence 
showing the presence of a current disability, as well as a 
link between the current disability and the incident of 
service, or to the post-service continuity of symptomatology.
  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  While a continuity of 
symptomatology of difficulty swallowing has been demonstrated 
by lay testimony, the Board finds that medical evidence is 
required to show whether any present swallowing disability is 
related to the post-service continuity of symptomatology.  
Savage, 10 Vet. App. at 497-8; Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  This burden of submitting competent 
(medical) evidence of a relationship between any present 
disability and the post-service symptomatology may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Id.

The veteran underwent VA examinations in January 1998 and in 
February 1998.  No swallowing disability was diagnosed.  

The Board notes that the claims folder contains neither 
medical evidence of a current swallowing disability, nor 
medical evidence of a link between a current swallowing 
disability and service or post-service continuity of 
symptomatology.  A service-connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992);  see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for difficulty swallowing at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


II.  Entitlement to Service Connection for Arthritis of the
Cervical Spine and Chronic Neck Pain

A.  Factual Background

Service medical records at the time of the veteran's 
separation examination in April 1957 show that he reported 
having a frozen neck in 1953 after standing watch for 4 
hours, and that he was hospitalized for 14 days.  Records 
show that the veteran also reported neck trouble, diagnosis 
unknown, caused by cold weather in 1955, and that he was 
hospitalized again for a period of 7 days.

An April 1996 medical statement from the veteran's treating 
physician indicates that the veteran has chronic neck pain 
and a history of severe cold exposure to the neck area.  It 
was the opinion of the treating physician that the veteran's 
chronic neck pain may be related to extreme cold exposure.

The veteran underwent VA examinations in January 1998.  The 
veteran reported spending some time in the extreme cold 
weather and that he was treated for exposure.  He denied any 
additional injuries to his cervical spine other than exposure 
to the cold.  The veteran also reported being hospitalized 
for a total of 30 days for his neck pain in service.  Records 
show that the veteran complained of persistent pain in his 
cervical region and swelling, which was associated with 
weather changes.  He also reported taking some medication for 
relief.

Upon examination, range of motion revealed 40 degrees of 
extension; 45 degrees of flexion; 35 degrees of lateral 
bending to the right, and 30 degrees of lateral bending to 
the left; and 60 degrees of rotation to the right, which was 
painful, and 60 degrees of rotation to the left.  There was 
some mild paravertebral muscular spasm, but no bony 
tenderness.  Sensation was intact to light touch in all 
sensory dermatomes in both upper extremities.  Motor strength 
testing was 5/5.  X-rays showed degenerative changes at the 
cervical spine, most severe at the C5 through the C7 levels.  
The veteran was diagnosed with history of exposure with 
persistent cervical strain but normal neurologic function.  
The veteran was also diagnosed with chronic neck pain.

The veteran underwent a VA examination in February 1998.  He 
reported marching guard duty in the snow and ice in service, 
and that his clothes froze to his neck and that his neck 
froze.  Upon examination, there was limitation of motion in 
his neck in both lateral rotation and in lateral bending.  
There was no ataxia and no muscle weakness.  Station, gait, 
and coordination were normal.  Primary sensations were 
normal.  Tendon reflexes were symmetrical.  The examiner's 
impression was evidence of cervical osteoarthritis, without 
evidence of spinal cord impairment and without evidence of 
nerve root impairment.

A June 1998 statement from the veteran's wife indicates that 
the veteran continued having problems with his neck and that 
he had neck problems throughout their 41 years of marriage.

Statements received in June 1998 from two of the veteran's 
sisters indicate that the veteran's neck froze while he stood 
guard in service in 1953 and that he was hospitalized; that 
the veteran was again hospitalized in 1955 with neck trouble; 
and that the veteran continued having problems with his neck 
and took medication daily.

Non-VA outpatient treatment records in November 1998 show an 
assessment of cervical spine, degenerative joint disease.

A January 1999 medical statement from the veteran's treating 
physician reflects that the veteran has severe cervical spine 
limitation of motion, and dates the onset of the veteran's 
neck problems to an incident of service in 1953 when the 
veteran was standing watch.

Testimony of the veteran at a hearing in April 1999 was to 
the effect that he was exposed to extremely cold weather in 
service and was hospitalized for neck troubles, and that he 
continued to have persistent pain in his neck and upper body.

B.  Legal Analysis

As previously, the veteran's claim is well-grounded.  The 
Board notes that not all service medical records are 
available; nor are post-service medical records of treatment 
by private physicians, which are presumed lost.  Under the 
circumstances in this case, the Board finds that all relevant 
available evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991); see also Elkins v. West, 12 Vet. App. 209 
(1999).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Service medical records reveal that the veteran reported 
having a frozen neck in service and being hospitalized.  Lay 
statements and testimony of record also reflect that the 
veteran was exposed to extremely cold weather in service and 
was treated for neck problems.  With heightened consideration 
afforded, the Board accepts this evidence as credible.  
O'Hare, 1 Vet. App. 365.

Testimony of the veteran is to the effect that he has had 
persistent pain in his neck and upper body since his 
discharge from service.  Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  
Wilson, 2 Vet. App. at 19.  Post-service medical records also 
show evidence of chronic neck pain and degenerative joint 
disease of the cervical spine, as well as a history of 
exposure with persistent cervical strain.

Correspondence from the veteran's treating physician in 1999 
reveals that the veteran has severe cervical spine limitation 
of motion. The Board finds the physician's statement that the 
veteran's neck problems date back to 1953 when the veteran 
was standing watch in service credible, in light of all 
evidence in the record.

Having considered all the evidence, the Board finds that the 
veteran's arthritis of the cervical spine and chronic neck 
pain had their onset in service.  Under the circumstances, 
the veteran prevails as to his claim for service connection 
for arthritis of the cervical spine and chronic neck pain 
with application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for arthritis of the cervical spine and 
chronic neck pain is granted.

The claim of entitlement to service connection for emphysema 
is well grounded.  To this extent only, the appeal is 
granted.

The claim for service connection for difficulty swallowing is 
denied as not well grounded.


REMAND

The veteran contends that his current emphysema is due to 
cold weather exposure in service.

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Records in the claims folder show that the veteran has a 
diagnosis of probable mild to moderate emphysema, as well as 
a diagnosis of history of chronic tobacco abuse.  The veteran 
has testified that, ever since the incident of cold weather 
exposure in service, he has had difficulty swallowing and 
breathing.  An April 1996 medical statement by the veteran's 
treating physician notes that "some" of the veteran's 
pulmonary problems may be related to extreme cold exposure.  
The overall evidence is unclear as to whether the veteran's 
current emphysema is a residual of the in-service incident of 
cold weather exposure.

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran's emphysema is in any way 
related to the in-service incident of cold weather exposure 
in 1953.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for emphysema 
since 1957. Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file in 
accordance with 38 C.F.R. § 3.159 (1999).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and etiology of his 
emphysema.  The examiner should also 
review the claims folder and offer 
opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's current 
emphysema is related to the in-
service incident of cold weather 
exposure in 1953, or any other 
incident of service;

b.  Whether it is at least as likely 
as not that the veteran's current 
emphysema is a result of chronic 
tobacco abuse.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for emphysema.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	K. Osborne 
	Acting Member, Board of Veterans' Appeals



 



